DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/04/2020 has been considered and entered.  The declarations by Dr. Eduardo Baralt and Jason Rossalli dated 12/04/2020 have been considered and were found to be persuasive.  Therefore the previous rejections are withdrawn and all claims allowed.

Allowable Subject Matter
Claims 1, 3 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Wu et al. (WO 2012/134688) teaches polyalphaolefin oligomers comprising feedstock such as tetradecene to provide dimers or higher oligomers of C28 and higher which are prepared from metallocene.  Wu does not particularly recite that the oligomers have the properties a) to d) of the claims.  The declaration by Dr. Eduardo Baralt and Jason Rossalli dated 12/04/2020 persuasively argued that the metallocene catalyst used provides oligomers which could not simultaneously have all of the properties a) to d) of the claims.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771